 
Exhibit 10.2
 
AMENDMENT NO. 6
TO CONVERTIBLE PROMISSORY NOTE
 
This Amendment No. 6 to Convertible Promissory Note (the “Amendment”) is entered
into as of May 10, 2017, by and between ImageWare Systems, Inc., a Delaware
corporation (the “Company”), and Neal I. Goldman, or his registered assigns
(“Holder”). Unless otherwise specified herein, all capitalized terms set forth
in this Amendment shall have the meanings ascribed to them in the Note.
 
RECITALS
 
WHEREAS, On March 27, 2013, the Company issued to Holder a Convertible
Promissory Note (the “Note”) in the principal amount of $2.5 million. The Note
was amended pursuant to Amendment No. 1 to Convertible Promissory Note, dated
March 12, 2014 (“Amendment No. 1”), Amendment No. 2 to Convertible Promissory
Note, dated April 23, 2014 (“Amendment No. 2”), Amendment No. 3 to Convertible
Promissory Note, dated December 8, 2014 (“Amendment No. 3”), Amendment No. 4 to
Convertible Promissory Note, dated March 10, 2016 (“Amendment No. 4”), and
Amendment No. 5 to Convertible Promissory Note, dated January 23, 2017
(“Amendment No. 5”) (together, the “Note Amendments”); and
 
WHEREAS, Holder and the Company now desire to amend the Note, as amended by the
Note Amendments, to extend the Maturity Date, as defined in the Note
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned parties agree as follows:
 
1.            The Maturity Date, as such term is defined in the Note, as
amended, shall be December 31, 2018.
 
2.           The provisions of the Note, as amended in this Amendment, shall
remain in full force and effect in accordance with their terms and are hereby
ratified and confirmed. In the event of any conflict between the terms and
conditions of this Amendment and the terms and conditions set forth in the Note
and the Note Amendments, the terms and conditions set forth herein shall
control. This Amendment shall be governed by the laws of the State of California
without regard to the conflict of laws provisions thereof.
 
IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed by its officers, thereunto duly authorized as of the date first above
written.
 
 
 
 
 
 
 
 
THE COMPANY:
 
 
 
 
ImageWare Systems, INC.,
 
 
 
 
 
 
 
By:
/s/ Wayne Wetherell

 
Name:
Wayne Wetherell

 
Title:
CFO

 
 
 
 
HOLDER:
 
 
 
 
 
 
 
By:
/s/ Neal Goldman

 
Name:
Neal I. Goldman


 
 
 
 
